DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 13 May 2021.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A fuel injector for an exhaust heater, comprising: 
a combustor cover extending about a nozzle seat with a fuel inlet and an air inlet, the nozzle seat arranged along a flow axis, wherein a bayonet feature,  o-ring, seal  [[o-]]ring, and fuel circuit thread within the nozzle seat in that axial order; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein a bayonet feature, o-ring, seal ring, and fuel circuit thread within the nozzle seat in that axial order”.
The closest prior art of record is Morley et al. (US 2011/0289906). Morley et al. (Morley) discloses a fuel injector with combustion cover. (See Morley, Figure 4, Abstract). However, Morley fails to teach or fairly suggest, alone or in combination, “wherein a bayonet feature, o-ring, seal ring, and fuel circuit thread within the nozzle seat in that axial order”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746